      Case 1:16-cv-01214-PKC-JO Document 76 Filed 11/14/19 Page 1 of 2 PageID #: 535




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                            NAKUL Y. SHAH
Corporation Counsel                                   CHURCH STREET
                                                    IOO                                                   ora t i on C ouns e I
                                                                                        A s s i s I anl C orp

                                                   NEW YORK, NY IOOOT                              Phone: (212)356-2375
                                                                                                      Fax: (212) 356-3509
                                                                                                    nakshah@law.nyc.gov


                                                                    November 14,2019
      BY ECF
      The Honorable Pamela K. Chen
      United States District Judge
      United States District Court
      Eastern District of New York
      225 Cadman Plaza East
      Brooklyn, New York II20l
                      Re:   Kendra Harris v. P.O. Lewis. et al.
                            ro   cv   rzr+   tprq rlol
       Your Honor:

                     I am an Assistant Corporation Counsel in the Offrce of James E. Johnson,
       Corporation Counsel of the City of New York, and the attorney for defendants in the above
       referenced matter. I write on behalf of all parties to inform the Court that the parties have
       reached a settlement in principal, provided that the Court waive its June 26, 2019 Order
       regarding assessing jury fees against the parties. Counsel for plaintiff, Robert Marinelli, Esq.,
       and Gregory Zenon, Esq., join in this request.
                       As Your Honor is aware, the trial of this matter is currently scheduled to
       commence on November 18, 2019. Pursuant to the Court's June 26,2019 Order, the Court
       notified the parties that should the case settle after November 13,2019, jury fees would be
       assessed against the parties. (See Court's Docket Text dated June 26,2019.) Despite numerous
       attempts previously, the parties were unable to reach a settlement agreement prior to the Court's
       November 13, 2019 deadline. Following the Court's November 14, 2019 Order permitting
       defendants to amend the Joint Pretrial Order, however, the parties conferred again and plaintiff
       reduced her settlement demand. In response, defendants increased their settlement offer, and
       ultimately the parties were able to reach a settlement agreement. This settlement agreement,
       however, does not account for the assessment of jury fees against the parties. Accordingly, the
       parties respectfully request that the Court reconsider its June 26,2019 Order, and waive the jury
       fees in this matter.
Case 1:16-cv-01214-PKC-JO Document 76 Filed 11/14/19 Page 2 of 2 PageID #: 536



             The parties thank the Court for its time and consideration of this
                                                           Respectfully



                                                           Nakul Y.
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division


cc:   Robert Marinelli, An orney for P I aintiff
      305 Broadway,9thFloor
      New York, NY 10007 (by ECF)

      Gregory William Zenon, Attorneyfor      Plaintiff
      Law Office of Gregory Zenon
      30 Wall Street, 8th Floor
      New York, NY 10005 (by ECF)




                                                 a
                                               -z-
